Citation Nr: 1536219	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg.

2.  Entitlement to a rating in excess of 70 percent for a schizophrenic disorder, undifferentiated type.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to August 1973 and from November 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran has not had gunshot wound residuals to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg at any time since filing his claim for compensation.

2.  The schizophrenic disorder, undifferentiated type results in total occupational and social impairment due to such symptoms as persistent delusions or hallucinations; memory impairment; blunted affect; and illogical, circumstantial, and tangential thought process.


CONCLUSIONS OF LAW

1.  Gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for a 100 percent rating for schizophrenic disorder, undifferentiated type have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a).  As the Board is granting the maximum schedular rating available for the Veteran's schizophrenic disorder, undifferentiated type, no discussion with respect to VA's duties to notify and assist with regard to this issue is necessary.  As for the service connection issue, the duty to notify was met in letters dated in October 2008 and March 2009.   

The duty to assist has also been met.  VA obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA); these records have not been obtained.  However, the Board finds that a remand to obtain such records is not necessary.  In an August 2011 letter, the Veteran was asked whether the records pertained to his disabilities and was notified that if no response was received, the records would not be requested.  The Veteran did not respond to the letter.  Furthermore, as discussed below, the evidence shows that the Veteran is delusional and did not incur any gunshot wounds.  As such, since the Veteran's SSA records would not help to substantiate his claim, the Board finds that a remand is not necessary.   

A pertinent VA examination was obtained in August 2009.  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered a well-supported opinion based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show no diagnosis of, or treatment for, any gunshot wounds.  His July 1973 separation examination revealed all clinically normal systems.  He denied any pertinent symptoms in his July 1973 report of medical history.  Reports of medical history dated in March 1975, March 1976, and April 1976 all show that the Veteran reported having not experienced any significant illness or injury since his last physical examination.  An examination in February 1982 revealed clinically normal systems except for a left shoulder scar from a smallpox vaccine.  The Veteran's June 1984 physical evaluation board proceedings show that he was diagnosed with schizophreniform disorder; there is no indication of any gunshot wounds.  An examination in November 1984 again revealed all clinically normal systems.  

His DD 214s show that his periods of active duty were from July 1971 to August 1973 and from November 1982 to November 1984.  The Veteran's personnel records do not show service in the 1960s and there is no indication that he served in Vietnam.  Both DD 214s show no foreign service.  His personnel records do not show that the Veteran was ever a prisoner of war (POW).  There is also no indication that the Veteran had service under any other name.  

The Veteran's statements throughout this appeal shows that he reported receiving gunshot sounds in the 1960s and in 1973 and that he was a POW in Vietnam.  See e.g., October 2008 claim; November 2008 statements.  The Veteran has also reported serving under different identities.  See e.g., January 2009 and October 2011 statements.  

A February 2001 treatment record shows that the Veteran had a "bizarre history alleging multiple gunshot wounds" but had "no medical records or physical findings to support such injuries."  A December 2001 record reveals that there was no sign of scars on the Veteran's arm and no cranial scars or evidence of skull depressions from surgery.  The physician reported that the Veteran gave a history unsupported by most facts.  The record reveals that a CT scan of the head showed no evidence that he had had a gunshot wound or brain surgery in the past.  None of the Veteran's treatment records have shown gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg.  

The RO requested records pertaining to the Veteran's reported in-service treatment for gunshot sounds from the Bethesda National Naval Medical Center and from Walter Reed Army Medical Center.  A January 2009 response from the Bethesda National Naval Medical Center shows that there were no records concerning the Veteran.  A February 2009 report of contact with a Walter Reed Army Medical Center technician reveals that there were no records maintained from 1973 at that facility.  

A record dated in March 2009 from the National Records Personnel Center (NPRC) shows that there was no information as a matter of record pertaining to the Veteran being a POW.  A May 2009 email from a VA employee shows that the Veteran was not listed on the POW list.  In May 2009, the RO sent the Veteran a letter explaining the definition of a POW and notifying him that he did not meet the criteria for VA benefit purposes.  

The Veteran was afforded a VA examination in August 2009.  He reported receiving gunshots sounds in Vietnam about 1967.  The Veteran stated he was treated at a field hospital and later in Bethesda.  He reported that there were no visible scars or other external signs of those injuries because plastic surgeons did an outstanding job of treating his wounds.  The examiner noted that treatment records showed no evidence of gunshot wounds found and that the Veteran's STRs revealed no documentation of any gunshot wounds or other similar injuries.  The examiner reported carefully examining the areas where the Veteran pointed out the gunshot wounds occurred, but no objective evidence of prior penetrating injuries was found.  The Veteran was diagnosed with no objective evidence of gunshot wounds (or similar penetrating injuries) found.  The examiner opined that there was no objective evidence the condition existed.  

Based on a review of the evidence, the Board concludes that service connection for gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg is denied.  The Veteran's STRs fail to show any gunshot wounds or any other similar injuries.  Post-service treatment records and the August 2009 examination reveal that gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg have not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran has any gunshot wounds.  No medical professional has provided any such diagnosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg at any time during the appeal period.  

The Board acknowledges the Veteran's reports of having gunshot wounds.  However, as discussed below in granting a 100 percent rating for the Veteran's service-connected psychiatric disorder, the evidence shows that he suffers from persistent delusions.  In this case, the evidence does not support the Veteran's assertions.  The Veteran's DD 214s show that he was born in 1953; in his claim, he reported incurring wounds in 1966 and 1967, thus rendering him only 13 to 14 years of age at the time of the reported wounds.  The evidence also fails to show service in Vietnam or any other foreign service.  His personnel records and information from the NPRC show that the Veteran was not a POW as claimed.  The Veteran has also reported serving under different names; no evidence supports such assertion.  In this case, while the Board does not doubt the sincerity of the Veteran's statements regarding his gunshot wounds, the evidence does not support a finding of any in-service gunshot sounds.  The objective medical evidence of record does not reveal any evidence of gunshot wounds as opined by the VA examiner.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, in light of his persistent delusions, the Veteran's own assertions as to incurrence of in-service gunshot wounds and diagnosis of a current disability have no probative value.

At no time since the Veteran filed his claim for service connection for gunshot wounds in October 2008 have gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg is denied.  See 38 U.S.C.A §5107 (West 2014).

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  

The Veteran's schizophrenic disorder, undifferentiated type is rated as 70 percent disabling under 38 C.F.R. § 4.130, DC 9204, which evaluates impairment from schizophrenia, undifferentiated type.  

Specifically, pursuant to DC 9204, a 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9204 (2015).  

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the Veteran was a poor historian and the reliability of information was questionable due to the Veteran's delusional state.  The Veteran reported having a PhD in geology as well as a degree in parapsychology.  He reported that his birthdate was 1903 but that "I don't usually say what that is for security reasons."  The examiner noted that the Veteran repeatedly stated that he had "long-term amnesia."  The examiner reported that the Veteran was unable to provide factual answers to most questions and that his responses were circumstantial and tangential.  The Veteran reported that certain parts of his military service were "classified" and he reported being shot in Vietnam in 1967.  The examiner noted that the Veteran would have been 14 years old in 1967.  The Veteran also reported that during his military service, he was "in the special forces being a fighter pilot under CIA auspicious."  The Veteran reported having "a number of marriage and a number of children."  He reported that he did not "associate with that many people."  There was no history of suicide attempts or violence/assaultiveness.  

Regarding the Veteran's delusions, the Veteran reported "long-term amnesia" secondary to receiving a "gunshot wound" to the head in 1967 while serving in the military.  The examiner noted that the delusions were persistent and unremitting.  The examiner opined that the Veteran had delusions of grandeur and paranoia.  His delusions were opined to be severe.  Hallucinations were absent.  Examination revealed that the Veteran was clean and neatly groomed with averted eye contact, blunted affect, and intense presentation.  Psychomotor activity was unremarkable and the Veteran was cooperative.  The Veteran's speech was clear and coherent; affect was blunted; mood was reported as the Veteran feeling stronger and having his normal memory back; attention was intact; orientation was intact to person, time, and place; thought process was illogical, circumstantial, and tangential; thought content was delusional theme; delusions were bizarre; and the Veteran understood the outcome of his behavior, but did not understand that he had a problem.  There was no sleep impairment, hallucinations, or inappropriate behavior.  The Veteran did not interpret proverbs appropriately.  There was no obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  The Veteran had good impulse control and could maintain minimum personal hygiene.  There were no problems with activities of daily living.  The Veteran's remote and recent memory were severely impaired and immediate memory was normal.  

The Veteran was competent.  He was employed as a temporary construction laborer.  A GAF score of 31 was assigned.  The examiner opined that the Veteran had fixed delusions that were not likely to remit.  The examiner noted that the Veteran was not currently being treated and was not amenable to treatment.   The examiner also opined that the Veteran was an extremely poor historian and his thoughts were disorganized.  The examiner concluded that there was total occupational and social impairment due to mental disorder signs and symptoms.
There are no treatment records during the time period of this appeal pertaining to the Veteran's psychiatric disability.

Based on a review of the evidence, the Board concludes that a 100 percent rating is warranted.  As noted above, the examiner opined that the Veteran's disability results in total occupational and social impairment.  As the examiner's opinion was formed after interviewing and examining the Veteran, the Board accords it great probative value.  It is also uncontradicted.  As a 100 percent disability rating specifically contemplates total impairment, the Board finds that the evidence supports a 100 percent rating.  While many symptoms indicative of a 100 percent rating are not shown, the fact that the Veteran has persistent and fixed delusions that are not likely to remit, when considering the other symptoms shown during the examination and resulting impairment, the evidence suggests that the Veteran's schizophrenic disorder, undifferentiated type, more nearly approximates the criteria for a 100 percent rating.  The reported GAF score of 31, which is indicative of serious impairment in communication or judgment or inability to function in almost all areas, is consistent with a 100 percent rating.  

In this case, the extent and severity of the Veteran's schizophrenic disorder, undifferentiated type reported and/or shown is suggestive of total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; memory impairment; blunted affect; and illogical, circumstantial, and tangential thought process, i.e., the level of impairment contemplated in the assigned 100 percent rating for psychiatric disabilities.  38 C.F.R. § 4.7.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence shows that a 100 percent rating is warranted throughout this appeal.  







ORDER

Entitlement to service connection for gunshot wounds to the left upper and lower abdomen, left lower chest, left side back of head, and left upper leg is denied. 

A rating of 100 percent for schizophrenic disorder, undifferentiated type is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


